            Case 4:21-cv-00349-JSW Document 112 Filed 09/01/21 Page 1 of 2




1    LANE E. RUHLAND (WI Bar No. #1092930)
      Pro Hac Vice Application Pending
2    RUHLAND LAW AND STRATEGY, LLC
3    215 South Century Avenue, #198
     Waunakee, Wisconsin 53597
4    Phone: (608) 291-7504
     Email: lane@ruhlandlaw.com
5
6    GEORGE M. LEE [Cal. State Bar No. 172982]
     SEILER EPSTEIN LLP
7    275 Battery Street, Suite 1600
     San Francisco, CA 94111
8    Phone: (415) 979-0500
     Fax (415) 979-0511
9
     Email: gml@seilerepstein.com
10
     Counsel for Amicus Curiae
11   Hunter Nation, Inc.
12
                                    UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
       DEFENDERS OF WILDLIFE, et al.,                        Case Nos. 4:21-cv-00344-JSW
15
                                                                       4:21-cv-00349-JSW
16                    Plaintiffs,                                      4:21-cv-00561-JSW

17          v.                                               [PROPOSED] ORDER GRANTING
                                                             MOTION OF AMICUS CURIAE
18     U.S. FISH AND WILDLIFE SERVICE, et al.,               HUNTER NATION, INC. FOR LEAVE
19                                                           TO FILE AMICUS BRIEF IN SUPPORT
                      Defendants.                            OF DEFENDANTS’ CROSS-MOTION
20                                                           FOR SUMMARY JUDGMENT
21     WILDEARTH GUARDIANS, et al.,                          Date: November 12, 2021
22                                                           Time: 9:00 a.m.
                      Plaintiffs,                            Courtroom: 5
23           v.                                              Judge: Hon. Jeffrey S. White
24     DEBRA HAALAND, U.S. SECRETARY OF
25     THE INTERIOR, et al.,

26                    Defendants.
27
28


                                                       -1-
        ORDER GRANTING MOTION OF HUNTER NATION, INC. FOR LEAVE TO FILE AMICUS BRIEF IN SUPPORT OF DEFENDANTS
                             CASE NOS. 4:21-cv-00344-JSW | 4:21-cv-00349-JSW | 4:21-cv-00561-JSW
             Case 4:21-cv-00349-JSW Document 112 Filed 09/01/21 Page 2 of 2




1      NATURAL RESOURCES DEFENSE
       COUNCIL, INC.,
2
3                      Plaintiffs,
             v.
4
       UNITED STATES DEPARTMENT OF THE
5      INTERIOR, et al.,
6
                      Defendants.
7
8
          ORDER GRANTING MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
9
            The Court considered the motion of Hunter Nation, Inc. (“Hunter Nation”) for leave to file a
10
     brief as amicus curiae in support of Defendants’ and Intervenor-Defendants’ Motions for Summary
11
     Judgment and opposing Plaintiffs’ Joint Motion for Summary Judgment filed August 20, 2021 and
12
     August 27, 2021 in these three related cases: 4:21-cv-0344-JSW, 4:21-cv-00349-JSW, and 4:21-cv-
13
     00561-JSW.
14
            IT IS HEREBY ORDERED THAT the Hunter Nation’s motion is GRANTED and that
15
     Hunter Nation may file the amicus curiae brief submitted as Exhibit A to its motion.
16
            SO ORDERED.
17
18
             September 1, 2021
     Dated: __________________________                     ____________________________________
19                                                              UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28


                                                       -2-
        ORDER GRANTING MOTION OF HUNTER NATION, INC. FOR LEAVE TO FILE AMICUS BRIEF IN SUPPORT OF DEFENDANTS
                             CASE NOS. 4:21-cv-00344-JSW | 4:21-cv-00349-JSW | 4:21-cv-00561-JSW
